Case 3:20-cv-01372-TAD-KLH Document 7 Filed 10/30/20 Page 1 of 3 PageID #: 107




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

AARON LARRY BOWMAN                                             CIVIL ACTION NO. 20-CV-1372

v.                                                             JUDGE DOUGHTY

OUACHITA PARISH SHERIFF’S                                      MAGISTRATE JUDGE HAYES
OFFICE, ET AL



            MOTION TO DISMISS PURSUANT TO RULE 12(b) OF THE FRCP

       NOW INTO COURT, through undersigned counsel, comes Defendant, the Board of

Supervisors for the University of Louisiana System (the body corporate incorrectly identified, named

and referred to as the “University of Louisiana Monroe Police Department” in plaintiff’s Petition for

Damages for Police Misconduct and Excessive Force) (the “Board”), which submits this Rule 12(b)

responsive motion.

       For the reasons set forth it the accompanying memorandum of law, the Board specifically

asserts and sets forth the following defenses under Fed. R. Civ. P 12: insufficient service of process

and/or service of process, lack of personal jurisdiction, prescription, and Eleventh Amendment

Immunity.

       Wherefore, the Board prays this Rule 12 motion be deemed good and sufficient and, after all

proceedings are had herein, there be a judgment in its favor and against the plaintiff, dismissing the

plaintiff’s demands against it, with prejudice, and at plaintiff’s cost.




                                                  -1-
Case 3:20-cv-01372-TAD-KLH Document 7 Filed 10/30/20 Page 2 of 3 PageID #: 108




                                           Respectfully submitted,

                                           JEFF LANDRY
                                           ATTORNEY GENERAL

                                           By: /s/ Steven M. Oxenhandler
                                           Steven M. Oxenhandler, T.A. (#28405)
                                           soxenhandler@goldweems.com
                                           Michael J. O’Shee (#10268)
                                           moshee@goldweems.com
                                           Joshua J. Dara, Jr. (#35739)
                                           jdara@goldweems.com
                                           GOLD WEEMS LAW FIRM
                                           2001 MacArthur Drive
                                           PO Box 6118
                                           Alexandria, LA 71307-6118
                                           Phone 318.445.6471
                                           Facsimile 318.445.6476
                                           SPECIAL ASSISTANTS ATTORNEYS
                                           GENERAL AND COUNSEL FOR THE
                                           BOARD OF SUPERVISORS FOR THE
                                           UNIVERSITY OF LOUISIANA SYSTEM




                                     -2-
Case 3:20-cv-01372-TAD-KLH Document 7 Filed 10/30/20 Page 3 of 3 PageID #: 109




                         CERTIFICATE                  OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing Motion to Dismiss,

Memorandum in Support, and accompanying exhibits under Rule 12(b) of the Federal Rules of Civil

Procedure filed by Defendant, Board of Supervisors for the University of Louisiana System, has been

electronically filed with the Clerk of Court using the CM/ECF filing system. Notice of this filing

will be forwarded to all counsel by operation of the Court’s electronic filing system.

       Alexandria, Louisiana, this 30th day of October 2020.



                                     /s/ Steven M. Oxenhandler
                                            COUNSEL




                                                -3-
